Citation Nr: 0913364	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from September 
1963 to November 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which awarded service connection for PTSD and 
assigned an initial 30 percent rating, effective June 26, 
2001.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In November 2005 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In February 2006, the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by constricted affect; depressed mood; 
and fair concentration, insight, judgment, and motivation.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in June 2001.  Thereafter, he was notified 
by the RO and Appeals Management Center (AMC) of the general 
provisions of the VCAA in correspondence dated in November 
2001, August 2003, and April 2006.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA PTSD examinations to assess 
the current nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Law and Regulations

The Veteran is assigned a 30 percent rating for his service-
connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2008).  The rating action dated in July 2002 
conceded the Veteran's in-service stressors because his 
service records verified that he received the Purple Heart.





	(CONTINUED ON NEXT PAGE)
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from September 
1963 to November 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which awarded service connection for PTSD and 
assigned an initial 30 percent rating, effective June 26, 
2001.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In November 2005 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In February 2006, the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by constricted affect; depressed mood; 
and fair concentration, insight, judgment, and motivation.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in June 2001.  Thereafter, he was notified 
by the RO and Appeals Management Center (AMC) of the general 
provisions of the VCAA in correspondence dated in November 
2001, August 2003, and April 2006.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA PTSD examinations to assess 
the current nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Law and Regulations

The Veteran is assigned a 30 percent rating for his service-
connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2008).  The rating action dated in July 2002 
conceded the Veteran's in-service stressors because his 
service records verified that he received the Purple Heart.





	(CONTINUED ON NEXT PAGE)
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
Factual Background and Analysis

In a VA PTSD examination report dated in February 2002, the 
Veteran denied any past psychiatric history or treatment.  He 
stated that he considered himself a "borderline alcoholic," 
consuming about ten beers and two drinks of liquor a day.  He 
indicated that he had been married to his second wife for 
five years and had two children from his first marriage.  He 
stated that he retired in 1999 from a telephone company where 
he worked as a trouble shooter for 34 years.  The examiner 
noted that the Veteran mentioned flashbacks, but explained 
they were not exactly what the word indicated, but rather 
consisted mainly of recollections of Vietnam events.  The 
Veteran also complained of chronic insomnia, a "hot temper" 
and "bad attitude," and difficulty relating to others, 
which was noted to possibly have some childhood origin.  He 
stated that he socialized at the VFW and with his present 
wife and her family.  

Objective findings were reported as follows:  alert and 
oriented in three spheres; well-groomed with casual dress; 
generally pleasant with mildly nervous mood; affect tended to 
be constricted; coherent and relevant; endorsed recollection 
of Vietnam events; no report of panic attacks; reported 
recurrent low-grade depression of several years' duration; no 
psychotic symptoms, no delusions, no auditory or visual 
hallucinations, and no suicidal or homicidal thinking; good 
concentration and attention; remote and recent memory grossly 
intact; good judgment; and fair insight.  The diagnosis was 
PTSD, chronic, delayed onset, mild, and a GAF score of 65 was 
assigned.

In a VA crisis note dated in September 2002, the Veteran 
stated that he had had a very difficult time with 
irritability, anxiety, agitation, difficulty sleeping, and 
decreased interest in usual activities since his VA 
compensation and pension examination in February 2002.  He 
complained of flashbacks and nightmares related to Vietnam 
and complained of flight of ideas.  Objective findings were 
reported as follows:  alert and fully oriented; depressed 
mood with constricted affect; coherent and relevant; no manic 
behavior, delusions, nor acute psychotic behavior noted; no 
auditory or visual hallucinations; no suicidal or homicidal 
ideation; fair concentration and attention; memory for 
recent, remote, and immediate recall grossly intact; and 
judgment, insight, and motivation were fair.  A GAF score of 
50 to 65 was assigned.

In a VA psychiatry note dated in September 2002, the Veteran 
reported noncompliance with medication, and described 
symptoms of irritability, anxiety, insomnia, intrusive 
recollections of Vietnam events, and nightmares.  On mental 
status examination, he was noted to be alert and oriented in 
three spheres; had moderately nervous mood, constricted 
affect; was not as spontaneous, but was coherent; had no 
psychotic symptoms; was free from suicidal or homicidal 
thinking; had grossly intact remote and recent memory; and 
judgment and insight were noted as fair to good.  A GAF score 
of 65 was assigned.

In a VA psychology note from the same day in September 2002, 
the Veteran stated that he did not feel better since starting 
psychotropic medication and admitted to continuing to drink 
four to five beers per day.  The physician assistant informed 
the Veteran that if he continued to drink, it was not worth 
taking the medication because alcohol is a depressant and 
would render the medications ineffective.  The Veteran stated 
that he has nightmares and flashbacks about Vietnam, and 
alcohol helped him to fall asleep.  Objective findings were 
reported as follows:  alert and oriented to person, place, 
time, and situation; appropriately dressed; dysphoric mood, 
but not overtly depressed; constricted affect; coherent and 
relevant with no manic-type behavior, delusions, or 
hallucinations noted; denied suicidal or homicidal ideation; 
memory for recent, remote, and immediate recall not 
clinically impaired; judgment, insight, and motivation fair.  
A GAF score of 60 to 65 was assigned.

In a VA psychotherapy consultation note dated in October 
2003, the Veteran described a chronic pattern of social 
withdrawal, hyperreactivity, and routine alcohol intake to 
manage his thoughts, feelings, and to accommodate a need for 
sleep.  The psychologist noted that the Veteran showed fair 
insight, adequate logic and reasoning, and adequate overall 
judgment.  In a psychology note dated in November 2003, the 
psychologist reported that the Veteran showed flat affect, 
likely moderately depressed with mild anxiety; intact but 
rigid logic and reasoning; and adequate overall judgment.  In 
a VA psychology note dated in December 2003, the Veteran 
reported increasing difficulties at work associated with 
irritability, and he acknowledged morbid thinking, though 
without self-harm ideation.  The psychologist also noted that 
the Veteran reported and displayed particular difficulty 
accomplishing interpersonal trust.  The psychologist assessed 
chronic PTSD and adjustment disorder with mixed affect.  The 
Veteran did not appear for a February 2004 appointment with 
his VA psychologist.

In a VA PTSD examination report dated in April 2004, the 
Veteran confirmed that he had not been receiving any 
psychological or psychiatric treatment since December 2003.  
He described his two major problems as nightmares and 
flashbacks, in addition to sleep disturbance, low frustration 
tolerance, and irritability.  He indicated that he was 
consuming at least two six-packs of beer a day.  Mental 
status examination findings were reported as follows:  alert, 
oriented, and coherent; initially constricted affect that 
became relaxed and spontaneous as time progressed; fair 
concentration, even though he reported difficulty 
concentrating; free from any global confusion in terms of 
overt memory deficit; free from flight of ideas or looseness 
of associations; no active systematized delusions or 
hallucinations; no suicidal or homicidal ideations; intact 
reality testing; insight regarding alcohol consumption 
somewhat limited and superficial, otherwise he revealed 
verbal insight; judgment not grossly impaired; no unusual or 
agitated behavior.  The diagnosis included PTSD and alcohol 
abuse, possible dependence.  The psychiatrist assigned a GAF 
score of 55 to 60 and added that the Veteran's PTSD symptoms 
had been seriously complicated by his alcohol abuse or 
excessive alcohol consumption.

During a November 2005 video conference hearing, the Veteran 
testified that he was receiving treatment for PTSD from his 
private family physician, S. L., who he believed had no 
specialized training in psychiatry or psychology.  He stated 
that Dr. S. L. had recently referred him to a private 
psychiatrist and that he had not seen anyone else for his 
PTSD.  He also testified that he had been working 20 hours a 
week for nearly two years as the Director of Veterans Affairs 
at a local county office; he stated that he was becoming more 
aware of issues that had bothered him as he worked in this 
position, and he was experiencing increased PTSD symptoms, 
including severe flashbacks and a sleeping disorder as a 
result.  He also testified that he had owned a restaurant for 
two years.

In correspondence dated in April 2006, the AMC asked the 
Veteran to complete and return an enclosed VA Form 21-4142 
(Authorization and Consent to Release Information) for each 
health care provider, including his family physician, S. L., 
M.D., and the psychiatrist that he referenced during the 
November 2005 hearing.  The Veteran returned completed 
authorizations for M. M., L.C.S.W.; S. L., M.D.; and D. D., 
M.D., in April 2006.  In correspondence dated in October 
2007, the AMC indicated that a letter sent to the Veteran in 
December 2006 was returned by the post office as 
"undeliverable" and noted that the authorization forms that 
the Veteran returned were outdated.  The AMC asked the 
Veteran to complete and return enclosed VA Form 21-4142 or 
each health care provider, particularly D. D., M. D.; M. M, 
L.C.S.W.; and S. L., M.D.; or to obtain the records and send 
them himself.  In November 2007, the AMC received three 
signed, but incomplete, releases from the Veteran.  In 
correspondence dated in October 2008, the AMC notified the 
Veteran that the forms he submitted were incomplete and again 
requested that he complete and return the enclosed VA Form 
21-4142 for each health care provider treating him for PTSD.  
In November 2008, the AMC received a completed VA Form 21-
4142 for the Wilkes-Barre VA Medical Center (VAMC), but not 
for any of the private health care providers identified by 
the Veteran.

In a VA psychiatry consultation request dated in October 
2007, the Veteran reported that he was being followed by a 
private psychiatrist, but had not been seen in the past few 
months, and was now interested in follow-up at the VAMC.  In 
a VA psychiatry note dated in November 2007, the Veteran 
complained of depression, anger, flashbacks, and poor sleep.  
He reported a stable relationship with his wife of 15 years 
and seasonal employment for six months of the year as a park 
ranger for the past seven years.  Mental status examination 
findings were reported as follows:  cleanly dressed and 
nicely groomed; alert and fully oriented; spontaneous, 
relevant, and coherent; mildly depressed mood, denied 
hopelessness or helplessness; appropriate affect; unpressured 
speech content; no psychomotor retardation; denied suicidal 
or homicidal ideation; no hallucinations, delusions, or 
looseness of association noted; memory including recent, 
remote, immediate recall and judgment not clinically 
impaired; insight and motivation fair.

In a VA psychology note dated in May 2008, the Veteran 
indicated that his last contact with VA psychology service 
was in December 2003.  He reported that he lives with his 
second wife, his adult sons live nearby, he has regular and 
frequent contact with friends, that he works in a full-time 
seasonal position as a park ranger, and that he participates 
in a volunteer fire company as recreation.  He stated that he 
has intermittent sleep impairment, impaired concentration, 
hypervigilance, and exaggerated startle response.

Additional VA psychology and psychiatry notes dated from May 
to November 2008 contained similar subjective complaints and 
objective findings on mental status examination as in 
previous notes, including constricted affect; fair insight 
and judgment; organized and logical thought processes; 
spontaneous, relevant, and coherent speech; and intact recent 
and remote memory.  He also reported continued full-time 
seasonal work as a park ranger for the last seven years and a 
13-year marriage to his second wife.

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
alcohol abuse, for which service connection has not been 
granted or sought.  However, even if the Board were to give 
the Veteran the benefit of the doubt and attribute all his 
psychiatric symptoms to service- connected PTSD - except in 
situations in which an examiner has distinguished the 
symptomatology attributable to and level of impairment 
resulting from alcohol abuse from those attributable to and 
resulting from PTSD (see Mittleider v. West, 11 Vet. App. 
181, 182 (1998)), the Board finds, after a careful review of 
all pertinent evidence in light of the above-noted criteria, 
that the psychiatric symptoms have been consistent with the 
criteria for no more than the currently assigned 30 percent 
rating.

Based on the evidence of record, the Board finds the 
Veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Subjective evidence 
of PTSD symptoms includes sleep disturbance with nightmares, 
flashbacks, depressed mood, irritability, and anxiety.  
Objective evidence of PTSD symptoms includes mildly nervous 
mood, constricted affect, and fair insight on VA examination 
in February 2002; depressed mood and fair concentration, 
attention, judgment, insight, and motivation in a September 
2002 VA crisis note; dysphoric mood and constricted affect in 
a September 2002 VA psychology note; flat affect in a 
November 2003 VA psychology note; fair concentration and 
limited and superficial insight regarding alcohol consumption 
on VA examination in April 2004; mildly depressed mood and 
fair insight and motivation in a November 2007 VA psychiatry 
note; and constricted affect and fair insight and judgment in 
VA treatment notes from May to November 2008.

In addition, throughout the course of his appeal, there is no 
probative evidence of PTSD symptoms such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment or impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Rather, the evidence supports a finding of 
only occasional decrease in work efficiency.  Before he filed 
his claim for service connection for PTSD in June 2001, the 
Veteran maintained employment with a telephone company for 34 
years.  Since filing his claim, he has worked as a Director 
for a county VA center, owned a restaurant, worked for at 
least seven years as a park ranger, socialized with friends 
and other Veterans at the VFW, participated in a volunteer 
fire company for recreation, and maintained a relationship 
with his second wife and her family.  Therefore, the Board 
finds an initial rating in excess of 30 percent is not 
warranted.

GAF scores ranged from 65 on VA examination in February 2002, 
60 to 65 in a September 2002 VA psychology note, 50 to 65 in 
a VA crisis note in September 2002, and 55 to 60 on VA 
examination in April 2005.  According to DSM-IV, GAF scores 
ranging from 61-70 are indicative of mild symptoms (such as 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  GAF scores ranging from 51-60 are indicative 
of moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 41 to 50 are indicative of serious symptoms 
(such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting) or serious impairment in social or 
occupational functions (such as no friends or an inability to 
keep a job).

The Board finds that the assigned GAF scores ranging from 55 
to 65 are more consistent with the reported symptomatology - 
to include constricted affect; depressed mood; and fair 
concentration, insight, judgment, and motivation; as well as 
subjective complaints of sleep disturbance with nightmares, 
flashbacks, depressed mood, irritability, and anxiety - and, 
thus, is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating assigned.

The Board notes that the GAF score ranging from 50 reflected 
in the September 2002 VA crisis note suggests a more 
significant impairment than is contemplated by the 30 percent 
rating.  This score is indicative of serious symptoms (such 
as suicidal ideation, severe obsessional rituals, or frequent 
shoplifting) or serious impairment in social or occupational 
functions (such as no friends or an inability to keep a job).  
However, the competent medical evidence of record reflects 
that the Veteran has exhibited none of the symptoms 
identified in the DSM-IV as indicative of such scores on a 
continuous basis.  Instead, he has consistently denied any 
suicidal ideation, reported no obsessional rituals, and has 
demonstrated an ability to maintain social and occupational 
relationships.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 30 percent rating.

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 30 percent for 
PTSD.  Therefore, entitlement to an increased rating is not 
warranted.  The Board has considered staged ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to his service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


